 


109 HR 3616 IH: Inflammatory Bowel Disease Research Act
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3616 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mrs. Kelly (for herself, Mr. Cardin, Mr. Jackson of Illinois, Ms. Schakowsky, Mr. Weiner, Mr. McNulty, Mr. Moran of Virginia, Mr. Hinchey, Ms. Kaptur, Mr. Taylor of Mississippi, Ms. Jackson-Lee of Texas, Mr. Berry, and Mr. Cunningham) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To expand the research, prevention, and awareness activities of the National Institute of Diabetes and Digestive and Kidney Diseases and the Centers for Disease Control and Prevention with respect to inflammatory bowel disease. 
 
 
1.Short titleThis Act may be cited as the Inflammatory Bowel Disease Research Act. 
2.FindingsThe Congress finds as follows: 
(1)Crohn’s disease and ulcerative colitis are serious inflammatory diseases of the gastrointestinal tract. 
(2)Crohn’s disease may occur in any section of the gastrointestinal tract but is predominately found in the lower part of the small intestine and the large intestine. Ulcerative colitis is characterized by inflammation and ulceration of the innermost lining of the colon. Complete removal of the colon in patients with ulcerative colitis can potentially alleviate and cure symptoms. 
(3)Because Crohn’s disease and ulcerative colitis behave similarly, they are collectively known as inflammatory bowel disease. Both diseases present a variety of symptoms, including severe diarrhea; abdominal pain with cramps; fever; and rectal bleeding. There is no known cause of inflammatory bowel disease, or medical cure. 
(4)It is estimated that up to 1,400,000 people in the United States suffer from inflammatory bowel disease, 30 percent of whom are diagnosed during their childhood years. 
(5)Children with inflammatory bowel disease miss school activities because of bloody diarrhea and abdominal pain, and many adults who had onset of inflammatory bowel disease as children had delayed puberty and impaired growth and have never reached their full genetic growth potential. 
(6)Inflammatory bowel disease patients are at high risk for developing colorectal cancer. 
(7)The total annual medical costs for inflammatory bowel disease patients is estimated at more than $2,000,000,000. 
3.National Institute of Diabetes and Digestive and Kidney Diseases; inflammatory bowel disease research expansion 
(a)In generalThe Director of the National Institute of Diabetes and Digestive and Kidney Diseases shall expand, intensify, and coordinate the activities of the Institute with respect to research on inflammatory bowel disease, with particular emphasis on the following areas: 
(1)Genetic research on susceptibility for inflammatory bowel disease, including the interaction of genetic and environmental factors in the development of the disease. 
(2)Research targeted to increase knowledge about the causes and complications of inflammatory bowel disease in children. 
(3)Animal model research on inflammatory bowel disease, including genetics in animals. 
(4)Clinical inflammatory bowel disease research, including clinical studies and treatment trials. 
(5)Expansion of the Institute’s Inflammatory Bowel Disease Centers program with a focus on pediatric research. 
(6)Other research initiatives identified by the scientific document entitled Challenges in Inflammatory Bowel Disease and the research agenda for pediatric gastroenterology, hepatology and nutrition entitled Chronic Inflammatory Bowel Disease. 
(b)Authorization of appropriations 
(1)In generalFor the purpose of carrying out subsection (a), there are authorized to be appropriated $75,000,000 for fiscal year 2006, $85,000,000 for fiscal year 2007, and $100,000,000 for fiscal year 2008. 
(2)ReservationOf the amounts authorized to be appropriated under paragraph (1), not more than 20 percent shall be reserved for the training of qualified health professionals in biomedical research focused on inflammatory bowel disease, including pediatric investigators. 
4.Centers for Disease Control and Prevention; national inflammatory bowel disease action plan 
(a)In general 
(1)Preparation of planThe Director of the Centers for Disease Control and Prevention, in consultation with the inflammatory bowel disease community, shall prepare a comprehensive plan to address the burden of inflammatory bowel disease in both adult and pediatric populations (which plan shall be designated by the Director as the National Inflammatory Bowel Disease Action Plan). 
(2)Report to congress Not later than 12 months after the date of the enactment of this Act, the Director of the Centers for Disease Control and Prevention shall submit the Plan referred to in paragraph (1) to the Committee on Energy and Commerce and the Committee on Appropriations in the House of Representatives and to the Committee on Health, Education, Labor and Pensions and the Committee on Appropriations in the Senate. 
(b)Content 
(1)In generalThe National Inflammatory Bowel Disease Action Plan shall address strategies for determining the true prevalence of inflammatory bowel disease in the United States, and the unique demographic characteristics of the patient community through the expansion of appropriate epidemiological activities. 
(2)Certain requirements The Plan referred to in paragraph (1) shall— 
(A)focus on strategies for increasing awareness about inflammatory bowel disease within the general public and the health care community in order to facilitate more timely and accurate diagnoses; and 
(B)address mechanisms designed to prevent the progression of the disease and the development of complications, such as colorectal cancer, and other strategies and activities as deemed appropriate. 
(c)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $750,000 for fiscal year 2006. 
 
